Citation Nr: 0832020	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  93-13 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service-connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from October 1947 to October 
1951.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal, in part, from a December 1997 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma that denied 
the appellant's claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD).  The RO in Little 
Rock, Arkansas has assumed jurisdiction of the case.

In July 2006, a videoconference hearing was held between the 
RO in Little Rock, Arkansas and the Board in Washington, DC 
before the undersigned Acting Veterans Law Judge who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.  

The Board thereafter denied the appellant's claim for service 
connection for PTSD in a decision dated October 20, 2006.  
The appellant then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court).  In February 2008, the parties filed a 
Joint Motion for Remand.  A March 2008 Order of the Court 
granted the Joint Motion and vacated that portion of the 
Board's decision that denied the appellant's claim for 
service connection for PTSD.  The issue on appeal was 
remanded for readjudication pursuant to the provisions of 
38 U.S.C.A. § 7252(a).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).  




REMAND

The Court has remanded this appeal for readjudication 
pursuant to the provisions of 38 U.S.C.A. § 7252(a) for 
compliance with the instructions in the Joint Motion.  A 
determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The veteran has presented accounts of stressors, including 
being aboard a ship carrying an atomic bomb, witnessing an 
atomic bomb explosion, and having been the victim of sexual 
harassment or assault.  The veteran has recently presented a 
correction to his DD 214 which indicates that he received a 
Combat Action Ribbon.  At least some of the post service 
medical evidence reflects a diagnosis of PTSD.  In view of 
the account given by the appellant of events that happened in 
service and of the medical treatment that followed, including 
an evaluation conducted in August 2008 by a licensed 
professional counselor, the Board will ask for the RO to 
attempt to develop the record further as will be explained 
below.  Regardless of whether additional records are 
obtained, the appellant should also be afforded a VA 
examination to determine if any diagnosed PTSD is traceable 
to his active military service.

The provisions of 38 C.F.R. § 3.304(f) indicate, in pertinent 
part, that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with Section 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether the veteran engaged in combat with the enemy, or 
served in combat.  If the claimed stressor is related to the 
veteran having engaged in combat with the enemy, it must be 
determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. 
§ 1154(b).  If the veteran did not serve in combat, alleged 
stressors must be corroborated by service records or other 
credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.304(f) (2007); Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98.  

In this case, a DD 215 issued in December 2006 indicates that 
the appellant was awarded the Combat Action Ribbon.  Thus, on 
remand, the AMC/RO should make a decision on whether any of 
the claimed stressors are related to having engaged in 
combat.  

The appellant is also seeking service connection for PTSD 
based on in-service sexual assault/harassment.  When a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals or physicians; tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

Furthermore, pertinent provisions of Manual M21-1MR 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen, 10 Vet. App. at 128; M21-1MR, Part III, Subpart iv, 
Chapter 4, Section H (Change date August 2006); see also YR 
v. West, 11 Vet. App. 393, 399 (1998).  A Court case, Patton 
v. West, 12 Vet App 272 (1999), has highlighted the 
importance of the RO following the more particularized 
requirements delineated in the M21-1 for personal-assault 
PTSD claims.  It is not clear that the AMC/RO has achieved 
the level of development required by the Court's holding in 
Patton.

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).  

The appellant should be offered an opportunity to provide 
additional specific information that would permit searches 
regarding stressors.  The appellant should be asked if he has 
remembered any more details, and he should be reminded that 
he can also provide statements by individuals who served with 
him that include more particular details.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

(Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  
Expedited handling is requested.)

2.  The AMC/RO should obtain legible 
copies of all remaining material from the 
appellant's United States Navy personnel 
records from the Official Military 
Personnel File (OMPF) or from any other 
appropriate source, to include all 
narrative performance evaluation reports, 
if any.  All requests, negative 
responses, and information obtained 
should be associated with the claims 
file.  The appellant should also be 
notified of any negative results.  
38 C.F.R. § 3.159.

3.  All government, private and VA 
inpatient and outpatient records relating 
to psychiatric or psychological treatment 
of the appellant not already of record 
should be identified and obtained.  In 
particular, the records from Charles L. 
Koah, LPC, should be sought, with 
assistance from the veteran and his 
attorney as needed.  These records should 
be associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
included in the claims file.

4.  The AMC/RO should also give the 
appellant opportunity to provide any 
additional details concerning stressors, 
particularly the time periods reflecting 
the occurrence of stressor; the locations 
of said stressor; the names of individuals 
injured or killed; "buddy statements" 
containing verifiable information 
regarding the events claimed as 
"stressors" during his military service; 
and any other information which could be 
used to substantiate the claim.

The AMC/RO should request from the 
appellant a comprehensive statement of 
potential alternative sources for 
supporting evidence regarding the alleged 
sexual assault/harassment during service.  
The RO inquiry should include possible 
sources listed in M21-1MR, part III.  The 
appellant should be advised that this 
information is vitally necessary to obtain 
supportive evidence of the stressful 
event(s) and that he must be as specific 
as possible because without such details 
an adequate search for verifying 
information cannot be conducted.

5.  After the appellant's response 
regarding stressors is received, the 
AMC/RO should send a copy of his DD 214, 
his DD215 and his service personnel 
records with his unit assignments and a 
copy of this remand to the United States 
Army and Joint Services Records Research 
Center (JSRRC)), or any other appropriate 
agency for verification of the alleged 
stressful events in service not already 
verified in the evidence of record.

6.  The AMC/RO must then make specific 
determinations as to whether or not 
whether the appellant is a veteran of 
combat and if there are any verified non-
combat stressors.  The AMC/RO should make 
a decision on whether any of the claimed 
stressors are related to having engaged in 
combat.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

7.  Thereafter, the AMC/RO should arrange 
for an examination of the appellant by a 
VA psychiatrist to determine whether PTSD 
is present, and, if so, whether it is 
linked to any verified in-service 
stressor(s), to include any enemy 
attacks.  The psychiatrist must review 
the entire claims file.  The psychiatrist 
should conduct the examination with 
consideration of the criteria for PTSD.  
All necessary special studies or tests 
including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
and the Mississippi Scale for Combat-
Related Post-Traumatic Stress Disorder 
are to be accomplished if deemed 
necessary to arrive at a diagnosis.  The 
AMC/RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record, 
if any. 

The examining psychiatrist, after 
examination of the appellant and review 
of his entire medical history, or based 
on a review of the records alone if the 
appellant is not examined, should provide 
an opinion as to the veteran's current 
psychiatric diagnosis.  The opinion 
should reflect review of pertinent 
material in the claims file.  The 
psychiatrist should integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
appellant's psychiatric status.  

If a diagnosis of PTSD is appropriate, 
the examiner should specify the 
"stressors" that caused the disorder and 
the evidence relied upon to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the appellant re-experiences 
and how he re-experiences them.  If there 
are no stressors, or if PTSD is not 
found, or if PTSD is found but is 
attributable to a non-service stressor, 
that matter should also be specifically 
set forth.

If the psychiatrist can not answer any of 
the above questions without resort to 
speculation, he or she should so indicate.  
The psychiatrist should provide the 
rationale for the opinions provided.

8.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of examination, 
or the obtaining of any additional medical 
opinion, is necessary to adjudicate the 
issue, especially in light of any newly 
received treatment records, that 
development should be accomplished.

9.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examiner report(s).  If any report does 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
report(s) must be returned to the 
examiner(s) for corrective action.

10.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should again review the record, 
including any newly acquired evidence, 
and re-adjudicate the issue on appeal.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
authority, including Pentecost v. 
Principi, 16 Vet. App. 124 (2002) and 
Patton v. West, 12 Vet App 272 (1999).  

11.  If the benefit sought on appeal 
remains denied, the appellant and his 
attorney should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

